Title: To Benjamin Franklin from Penet, 8 July 1777
From: Penet, Pierre
To: Franklin, Benjamin


Monsieur
Nantes 8. julliet 1777.
J’avais mis a la Daine [Douane] un fromage que m’a remis le Capt. hamon a son Deparre de nantes pour vous le faire passer. L’envois ayant etée oublié je viens de le faire charger moy meme a l’adresse de Mr. Sollier pour vous le faire tenir.
Bienk flatté que cette occation me proccure le plaisir de me rappeller a votre Souvenir ou je suis endierement oublie. Cette peine seréz bien sensible pour moy si je n’avais la sattisfaction de me justifier un jour prés de vous, et vous prouver que jamais personnel ne scest plus inderessé au bien generale de votre nation que moy ainsi que mes Commettans.
Je suis informmé d’ou peut provenir votre peut de confiansce a mone egare. Je comte passer a paris sous peu pour me randre en allemagne ma patrie que je n’est vues depuis bien des années. Pandant le cejour que je fairéz dans cette capitalle j’auréz l’honneur de vous instruire de bien des choses d’apres lesquelles je suis assuré que vous m’accorderéz votre amitie. J’ay l’honneur d’etre avec respect Monseiur Votre tres humble et tres obeisant serviteur
P: Penet
Honnorable Dr. Francklin
 
Addressed: Au noble / Docteur Francklin / a paris
Notation: M. Penet
